DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “based on identifying that the external device indicated by the identification information is detected, rotate the displays according to the instruction, and based on identifying that the external device indicated by the identification information is detected, prevent rotating the display”.  However, it is not clear as to how the processor is capable of permitting the rotating of the display according to instruction and preventing the rotating of the display when the processor identifies that the external device is detected.  
For the purpose of this Office Action, the limitation of claim 19 is interpreted as “based on identifying that the external device indicated by the identification information is detected, rotate the displays according to the instruction, and based on identifying that the external device indicated by the identification information is not detected, prevent rotating the display”. 
Allowable Subject Matter
In regards to claim 1, the prior art of record, Patel et al. (US 2020/0225696; hereinafter Patel), discloses a display apparatus (see Fig. 1A; display 250-3) comprising: 
	a display configured to rotate (see Fig. 1B; display 250-3 is rotatable); 
	a communication circuit configured to communicate with an external device (see Fig. 2, network interface 230); and 
	a processor (see Fig. 2, processing device 260) configured to: 
		rotate the display based on metadata extracted from the media content that provides an indication of a target display orientation to display the media content (see paragraph 1 and Fig. 3). 
	Patel does not disclose the processor configured to: 
in response to receiving an instruction for displaying a content, identify a position where the display rotates, corresponding to a characteristic of the content, 
in response to identifying that the external device is detected through the communication circuit, identify whether the detected external device corresponds to the content, 
based on identifying that the detected external device corresponds to the content, perform to rotate the display to the identified position and display an image of the content on the display, and 
based on identifying that the detected external device does not correspond to the content, prevent rotating the display to the identified position and prevent displaying the image of the content on the display.
	Namely, Patel does not discloses detecting whether an external device is detected through the communication circuit and whether the detected external device corresponds to the content (meaning, whether the detected mobile device is identified as a designated device matching the content desired to be reproduced, as described in paragraph 108 of the instant application), and carrying out the function of rotating or not rotating the display and the function of display or not displaying the content based on the determination of whether the detected external device corresponds to the content. 
	As such, none of the reference of record alone or in combination discloses or suggests a display apparatus comprising: 
a display configured to rotate; 
a communication circuit configured to communicate with an external device; 
a processor configured to: 
in response to receiving an instruction for displaying a content, identify a position where the display rotates, corresponding to a characteristic of the content, i
n response to identifying that the external device is detected through the communication circuit, identify whether the detected external device corresponds to the content, 
based on identifying that the detected external device corresponds to the content, perform to rotate the display to the identified position and display an image of the content on the display, and 
based on identifying that the detected external device does not correspond to the content, prevent rotating the display to the identified position and prevent displaying the image of the content on the display.
	Claim 10 recites similar limitations as in claim 1.  Claims 2-9 and 10-18 depend from claim 1 or 10. Accordingly, claims 1-18 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maalouf et al. (US 10,650,790) teaches a rotatable display that matches the orientation of external display. 
Lee et al. (US 9,766,785) discloses a selectively transferring image data from user equipment to external device. 
Miyake (US 2014/0358981) discloses a display apparatus rotates its display screen interlinked with the change of the image being displayed by the smartphone on its display screen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625